Citation Nr: 9927650	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $4,369, to 
include the question of whether the waiver request was timely 
filed.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from December 1970 to January 
1973.  The veteran died in December 1989; the appellant is 
the custodian of his children.  This appeal arises from an 
August 1996 decision of the Committee on Waivers and 
Compromises of the St. Paul, Minnesota RO, which denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $4,369 on 
the basis that the request was not filed in a timely manner.


FINDINGS OF FACT

1.  The first letter notifying the appellant of an 
overpayment of improved death pension benefits in the amount 
of $4,369 was mailed to the appellant on June 28, 1991; 
included with this notice was information advising the 
appellant of her rights to request waiver of the debt within 
180 days.

2.  The appellant's request for waiver of the overpayment of 
improved death pension benefits was dated June 26, 1996 and 
noted to be received by the RO on July 31, 1996, more than 
five years following issuance of the notice of overpayment.

3.  In August 1996, the appellant submitted a notice of 
disagreement with regard to an August 1996 decision by the 
RO's Committee on Waivers and Compromises that the request 
for a waiver of recovery of the overpayment was denied based 
on an untimely waiver request; thereafter, the RO issued the 
appellant a statement of the case in September 1996.

4.  The appellant submitted a substantive appeal in October 
1996.


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $4,369 was not timely filed.  38 U.S.C.A. §§  5107, 
5302(a), 7105 (West 1991); 38 C.F.R. § 1.963(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that by letter dated in May 1990 
the appellant was awarded improved death pension benefits on 
behalf of the veteran's minor children, effective in January 
1990, on the basis that her countable income did not exceed 
the maximum annual limit.  By letter dated in June 1991, the 
RO notified the appellant that her pension payments were 
terminated effective January 1, 1990, on the basis that her 
countable income was actually more than what the RO was 
originally led to believe.  The RO informed the appellant 
that the termination resulted in an overpayment of benefits 
and that she would soon be notified of the exact amount of 
the overpayment.

On June 28, 1991, the appellant was mailed a notice of 
overpayment of improved pension benefits in the amount of 
$4,369.  Included with this notice was information regarding 
the appellant's right to request a waiver of the debt within 
180 days.

The threshold question to be answered in this case, is 
whether the appellant has submitted a timely request for 
waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $4,369 after notification 
of the indebtedness.  

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within 2 years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).  

In the case at hand, the appellant's request for waiver of 
the overpayment of improved death pension benefits, dated 
June 26, 1996, was noted to be received by the RO on July 31, 
1996.  The appellant claimed, essentially, that repayment of 
the debt would cause undue financial hardship.

By decision in August 1996, the RO's Committee on Waivers and 
Compromises denied the appellant's request for waiver of 
recovery of the $4,369 overpayment because her request was 
not received within the requisite 180 days following the 
notification of indebtedness in June 1991.  Later that same 
month, the appellant submitted a notice of disagreement with 
the decision to deny her waiver request.

In September 1996, the RO issued the appellant a statement of 
the case, which explained that her waiver request was denied 
on the basis that it was not received within the applicable 
time limit.  The appellant submitted a substantive appeal in 
October 1996.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $4,369 would have 
been received by the VA within 180 days from June 28, 1991.  
The uncontroverted evidence demonstrates that the appellant's 
request for waiver was received in 1996, several years too 
late for consideration of the request.  It has not been 
contended or shown that the appellant ever requested an 
extension of time to file a waiver request or that the letter 
notifying her of the indebtedness and the right to request a 
waiver was not received by her within a few days after it was 
posted.

The Court held that in cases such as this "...where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $4,369 was 
not submitted, the appeal is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

